Fourth Court of Appeals
                                         San Antonio, Texas
                                                 April 22, 2020

                                             No. 04-19-00818-CV

                                IN THE INTEREST OF K.R.C., a Child

                 From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 18-1390-CV-A
                            Honorable Dulce Madrigal, Judge Presiding 1

                                                    ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that no costs be assessed against appellant Jonathan Cooper because he is
indigent.

        It is so ORDERED on April 22, 2020.


                                                         _____________________________
                                                         Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                                         _____________________________
                                                         Michael A. Cruz, Clerk of Court




1
 The Honorable Jessica Crawford presided over the underlying suit affecting the parent-child relationship proceeding
and signed the temporary orders and final order on June 3, 2019. The Honorable Dulce Madrigal signed the Order
Clarifying Child Support and Qualified Domestic Relations Order on July 23, 2019.